DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 08/21/2019.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations
 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims include one or more elements which are being interpreted as invoking 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “receiving unit” in claims 1, 5, 6, 11-14, 16-17; and “controller” in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “receiving unit” invokes 35 U.S.C. 112(f). However, Applicant’s as-filed Specification (AppSpec) fails to clearly link any structure disclosed therein to the recited function(s) of the claimed “receiving unit”.  AppSpec pg. 7, para. 3 appears to suggest the “receiving unit” is executable instructions but is never clearly linked to the structure of the CPU (in contrast to the written description for the “controller”). The very next paragraph at pg. 7, para. 4 suggests a link between the “receiving unit” and “input unit 16”. Pg. 14, para. 1 (claim 12 and 13) suggests a link between the “receiving unit” and “display 17”. FIG. 3 illustrates the “receiving unit” as a generic box inside another box representing the apparatus and offers no guidance. None of these listed possibilities are clearly linked and the claims are accordingly rejected under 35 U.S.C. 112(b).
Applicant may:
(a)    	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 
 (b)  Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)   If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links the structure to the function so that one of ordinary skill in the art would recognize it as such, applicant should clarify the record by stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of claim 1 upon which it depends. 

Claim 1 positively recites a receiving unit that receives a processing request for a processing target program, which is omitted from claims 11 and 12 which each recite that wherein the receiving unit does not receive the processing request for the processing target program in a case where communication with the server is not established.  Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (US 2007/0083655 A1).

Claims 1, 2 and 20:
Pedersen discloses the limitations as shown in the rejections below: 
An information processing apparatus (local machine) comprising: a receiving unit (display, input device, and/or code for receiving input) that receives a processing request for a processing target program (see at least FIG. 4A; ¶0051, 0100, 0103, 0168: “A request is received to execute an enumerated application (step 206). In one embodiment, a user of the local machine 10 selects an application for execution from a received enumeration of available applications.
a controller (local machine processor) that receives a processing result (application-output data) of the processing target program processed by an external server (remote machine) (see at least ¶0052, 0181-0183: “executing the enumerated application on the remote machine 30, and providing to the local machine 10 application-output data”). 
in a case where there is a conflicting program (incompatible/conflicting OS, driver, software) that conflicts with the processing target program (¶0003-0005, 0173, 0239-0240, 0243, 0431, 0446: 
wherein the controller does not execute processing of the processing target program in a case where the controller receives the processing result of the processing target program from the server (one method (see at least ¶0155, 0174-0176, 0100: “One of a predetermined number of methods for executing the enumerated application is selected, responsive to a policy…”).

Claims 3-6:
Pedersen discloses the limitations as shown in the rejections above. Pedersen further discloses wherein the controller transmits, to the server (policy engine of remote machine), list information (information regarding local machine, particularly characteristics required for compatible-local execution of requested application) on a list of the processing target program and programs (installed software, OS, drivers) other than the processing target program…wherein the controller transmits the list information to the server when the receiving unit receives the processing request for the processing target program (see at least 0135-0141, 0147-0148, 0216-0221, 0277-0278; FIG. 4A); “when the local machine transmits a request to the policy engine for access to an application, the collection agent communicates with local machine retrieving information about the local machine, and transmits the local machine information to the policy engine” (¶0135).

Claims 7 and 8:
Pedersen discloses the limitations as shown in the rejections above. Pedersen further discloses in a case where the list information includes a changed program or a newly-introduced program, the controller updates the list information and transmits the updated list information to the server (see at 

Claims 9 and 10:
Pedersen discloses the limitations as shown in the rejections above. Pedersen further discloses 9. The information processing apparatus according to claim 1/2, wherein the controller transmits, to the server, the processing request for the processing target program that conflicts with the conflicting program (see at least ¶0051-0052, 0135, 0151).

Claim 15:
Pedersen discloses the limitations as shown in the rejections above. Regarding the limitations of claim 15, in at least ¶0162-0168 Pedersen further discloses that a user can initiate multiple concurrent application requests served from the same or different remote machines for different applications, each evaluated against their own respective compatibility requirements, in addition to application execution process outlined in the rejections above which can be repeated in serially. Pedersen thus discloses wherein the processing target program is one of a plurality of processing programs and the conflicting program is a plurality of conflicting programs, and in a case where there are the plurality of processing target programs and there are the plurality of conflicting programs respectively for the plurality of processing target programs, the controller transmits processing requests for the plurality of processing target programs to the server and receives processing results of the plurality of processing target programs processed by the server.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2007/0083655 A1) in view of Ahrens (US 2010/0184422 A1).

Claims 11-14:
Pedersen discloses the limitations as shown in the rejections above. Regarding the limitations of claims 11-14, Pederson suggests the subject matter in at least ¶0111-0113, but does not clearly anticipate receiving unit does not receive the processing request for the processing target program in a case where communication with the server is not established.
 Ahrens, however, discloses (¶FIG. 8; 0018-0019, 0079, 0088-0089) an analogous graphical user interface (GUI) (receiving unit) displaying selectable icons to request execution of applications wherein receiving unit does not receive the processing request (selection is inhibited) for the processing target program in a case where communication with the server (web host) is not established (offline/ disconnected)...wherein the receiving unit visually notifies (e.g. icon strikethrough) a user that the receiving unit does not receive the processing request for the processing target program.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Pedersen’s GUI as taught by Ahrens to clearly indicate to the user the applications which are or are not available increasing ease of use.

.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2007/0083655 A1) in view of Lyman et al. (US 2008/0249945 A1).

Claims 16 and 17:
Pedersen discloses the limitations as shown in the rejections above. Pederson does not specifically disclose in a case where a cancellation program that cancels conflict with the conflicting program is present for the processing target program when the receiving unit receives the processing request for the processing target program, the controller acquires the cancellation program and updates the processing target program by using the cancellation program. 
Lyman, however, discloses an analogous method for detecting and resolving conflicts where “the system determines if an item of software causes a conflict with…additional software installed on client (¶0063)…the system determines if one or more pieces of software can be updated or upgraded to resolve the conflict (operation 408). Note that "update" refers to patches, fixes, and any other updates that can be obtained and applied for no additional cost” (¶0064) (a cancellation program that cancels conflict with the conflicting program is present for the processing target program); and “If one or more pieces of software can be updated to resolve the conflict, the system notifies user 120 of the pending software update (operation 410) and then performs the software update” (¶0066) (acquires the cancellation program and updates the processing target program by using the cancellation program).


Claims 18:
The combination of Pedersen/Lyman discloses the limitations as shown in the rejections above. Regarding the limitation that the controller updates the processing target program by using the cancellation program after receiving the processing result of the processing target program from the server in view of the combination, whether to perform the update before or after receiving the processing result is a selection between two predictable alternatives, which Lyman facilitates by allowing the user to control the timing of when the update is applied as disclosed in at least ¶0066-0067: “the system notifies user 120 of the pending software update (operation 410) and then performs the software update (operation 412). Note that in some embodiments of the present invention, user 120 may not want to have the software updated. In this case, the system may optionally notify user 120 of the availability of the update and seek a confirmation from user 120 to update the software...user 120 (or an administrator) can configure notification and auto-update options.” And it would have been obvious for the user of Pedersen/Lyman to defer the update until after receiving the processing result to receive the benefit of the application whose execution they requested.

Claims 19:
The combination of Pedersen/Lyman discloses the limitations as shown in the rejections above. Regarding the limitation that the controller updates the processing target program by using the cancellation program when the information processing apparatus is activated, the limitation is inherent controller to perform the update when it is deactivated. Supposing the recitation of “activated” is intended to describe the next (re)boot of the apparatus (supposition derived from AppSpec pg. 10: “activated next time”), then Examiner takes Official Notice that it is old and well-known in the computing arts to defer updates until the next time the computer is rebooted and it would have been obvious for Pedersen/Lyman to delay the update until reboot because it minimizes the disruption experienced by the user of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following references are directed to application offloading and remote execution: US 20080268828 A1; US 20120059867 A1; US 20140007113 A1; US 20170220332 A1.
The following references are directed to application compatibility/conflict management: US 20060218541 A1; US 20160162275 A1; US 7984436 B1.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
05/22/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196